Response to Arguments
Applicant’s arguments, found on pages 6 – 7 of Remarks dated 3/10/2021, wherein Applicant alleges, “Barnhill and the cited references fail to disclose a state engine and its responder engine, and the functionality of the state engine with responder engine as recited in claim 1”, have been fully considered and found not persuasive.
Applicant specifically asserts, “Barnhill fails to disclose a state engine that ‘operates in a repeating loop, evaluating the rules of the current state, triggering output objects based on the rule object values … the ‘regular catalog analysis’ of Barnhill is a wholly different computing construct from the claimed ‘evaluating the rules of the current state’.” Examiner disagrees. Paragraph [0057] of Barnhill, Jr. (US 2009/0132698 A1), hereinafter “Barnhill”, recites,
“[0057] As shown in FIG.1, the service node is configured to facilitate the control any number of devices 106, each executing a corresponding agent process 108. In general, the devices can be adapted for use by the system or pre-configured for use by the system. For example, a service provider may provide its customer with an appliance that can either be plugged peripherally into a PC, or directly into a working home network. Through the service node, the appliance automatically upon connection discovers its connected environment and probes for other devices. When devices are discovered the appliance catalogs the devices, the resources and services available on the device. By regular catalog analysis, the service node determines the best means for configuring the devices for stable network connection and application interoperation requirements with the other devices as appropriate, and deploys intelligent agents which are able to facilitate configuration of the devices for which is has been deployed.”
One of ordinary skill in the art will readily understand that since the process of regular catalog analysis is being performed for each discovered device, it is effectively “repeated” for each discovered device. This management operation termed “regular catalog analysis” is further described, and cited in Office Action dated 9/10/2020, as performing the configuration of devices based on “The services delivered by the system are based upon established standards of interoperation of the devices in the catalog and executed by policies set by the service provider 114.” (Barnhill Paragraphs [0058 – 0059]). 
Applicant further asserts, “Barnhill fails to disclose a state engine in which ‘changing the current state according to the rule objects’ is performed. The Examiner asserts this is disclosed in Barnhill’s ‘updating devices based upon the registry’ (p. 5 of the Final Office Action). However, evaluating a registry and responding to items in a registry is a computer construct that is wholly different from evaluating rule objects and changing a current state[d] based on rule objects.” Examiner disagrees and indicates that this is a mischaracterization of the subject matter of Barnhill. The configuring of devices in Barnhill consists of more than “evaluating a registry and responding to items in a registry”. Barnhill Paragraphs [0066 – 0067] recite, 
“[0066] The agent includes two main components, an interface to transfer data from the service node to the device, and a cross-platform module. For home devices with the appropriate computing/system resources and port configuration ( e.g., USB), the key is used to install the agent 108. In certain cases, the key stores all service resource information for existing devices. Upon installation of a new device, it takes an inventory of the characteristics, operating states, and resources ( e.g., files, input/output ports, etc.) of the device. If any similar devices are already loaded on the key, certain parameters may be downloaded to the new device to facilitate configuration. For example, if a second PC is installed, the parameters for shared resources ( e.g., files, devices, etc.) from the first PC can be transferred to the second PC through the key. Once the information is obtained for the new device, it is written to the registry. The registry is a data structure that contains all relevant information regarding the device and is a component of the network topography. The registration process consists of writing new device data to the registry, as well as informing all other devices in the network of the existence of the new device. The topography is then updated to reflect the new network. This topography defines the relationship among the devices, the characteristics of each device, and policies among the devices, such as file/resource sharing, user privileges, security, and so on. The topography provides not only a physical mapping of the home network, but an overall operational context for each device within the network relative to all other devices in the network. In this manner, the effect of any changes or problems with one device can be quickly detected for any other device. This system also provides a comprehensive view for the service provider with regard to the entire network, as opposed to a particular device. For example, a service provider may receive a message regarding a problem with a specific device. Through the topography, the service provider can see all other devices connected to the device, and may therefore have a better idea of the problem cause or solution given the context of the entire network. 
[0067] As the home network is established with discovered devices, and the registry has been built with definitions of the devices, the ongoing usage activities include monitoring devices, adding new devices, removing devices, updating devices, troubleshooting and repairing devices, reconfiguring devices, and similar tasks. The ongoing usage tasks can be initiated and performed by the user directly, or they may be automated with minimal user input.” (Examiner’s emphasis)
One of ordinary skill in the art will readily understand that the registry, which is recited as comprising operating states, resources, “all relevant information regarding a device”, user privileges, policies among the devices, and more (as recited in claim 1 and Paragraph [0066] of Barnhill), comprise objects, some of which may be interpreted as “rule objects” (e.g., user privileges, policies, and configuration information). Since Barnhill teaches configuring new devices based upon the registry and updating the network topography based upon the registry as recited in Paragraphs [0067], the system of Barnhill is effectively changed using these rule objects (and therefore the state of the system is changed). 
Applicant’s finally asserts, “The Examiner admits Barnhill and Yang fail to teach the responder engine evaluates responder rules applicable to the received signals, selects responder actions based on responder filters, and executes responder output based on the responder rule evaluation of at least one of the received signals. The Examiner asserts these limitations are disclosed in para. 0043 of Pruss. However, the cited portion of Pruss discloses a method of improving QoS for routing packets. A packet routing system does not disclose the claimed responder and state machine. And Pruss overall discloses automation and programmability for software defined networking (SDN) enabled systems. Pruss provides a specialized way of configuring networks. Here, the cited paragraph in Pruss describes packet monitoring in the form of QoS policy application and priority queuing. Technically a signal is not a packet. They are wholly different. Packet evaluation is wholly different from signal evaluation. As such, nothing in Pruss is pertinent or applicable to the claimed responder engine. In view of this, Pruss and the cited portion of Pruss does not disclose any of the functionality recited in claim 1.” Examiner disagrees. There is no limitation or requirement within the claimed invention that restricts the interpretation of a signal as not including a data packet. 
Furthermore, within the computer networking arts the conventional interpretation of a signal includes a packet. Examples of this include Pedersen (US 2016/0142912 A1) Paragraph [0051] which teaches that a digitized signal including a message may be “divided and transmitted wirelessly in packages or packets as is well-known in the art”, Chang et al. (US 2016/0087698 A1) Paragraph [0060] which teaches information is included in a packet header, such as “a self-received signal” which is “well-known to a person of ordinary skill in the art”, and John et al. (US 2008/0120261 A1) Paragraph [0021] which teaches a telecommunication system capable of “packet-based … transmission of media signals … as is well-known in the art”.
The arguments presented by Applicant in Remarks dated 3/10/2021 have been fully considered and found not persuasive. As such, the rejections of the claims presented in Office Action dated 9/10/2020 are upheld.
/TONIA L DOLLINGER/Supervisory Patent Examiner, Art Unit 2459